16-837-cv
    Annan v. New York State Department of Motor Vehicles, et al.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 9th day of November, two thousand sixteen.

    PRESENT:
                JOHN M. WALKER, JR.,
                PETER W. HALL,
                DENNY CHIN,
                      Circuit Judges.
    _____________________________________

    Ibrahim Annan,
                                Plaintiff-Appellant,
                      v.                                                                  16-837-cv

    New York State Department of Motor
    Vehicles et al.,

                                Defendants-Appellees.

    _____________________________________


    FOR APPELLANT:                                             Ibrahim Annan, pro se, Staten Island, NY.

    FOR NEW YORK STATE APPELLEES: David Lawrence III, Steven C. Wu, and Barbara D.
                                  Underwood, New York State Office of the
                                  Attorney General, New York, NY.

    FOR NEW YORK CITY APPELLEES:                               Ingrid Gustafson and Zachary W. Carter, New
                                                               York City Law Department, New York, NY.
       Appeal from a judgment of the United States District Court for the Eastern District of New

York (Amon, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Ibrahim Annan, proceeding pro se, appeals from the district court’s dismissal of

his complaint, which the court liberally construed as asserting claims under 42 U.S.C. § 1983.

Annan alleged that the New York State Department of Motor Vehicles (“DMV”), various DMV

officials, and a New York City police officer violated his constitutional right to travel by issuing

and adjudicating several traffic tickets, which resulted in the suspension of his driver’s license.

We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

the issues on appeal.

       We review dismissals pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6)

de novo. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002); Cayuga Nation v.

Tanner, 824 F.3d 321, 327 (2d Cir. 2016). To survive a motion to dismiss under Rule 12(b)(6),

the complaint must plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim will have “facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal citation omitted). Although all allegations contained in the complaint are assumed to be

true, this tenet is “inapplicable to legal conclusions.” Id. “Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice,” and pleadings that

“are no more than conclusions[] are not entitled to the assumption of truth.” Id. at 678–79


                                                  2
(internal citation omitted). We have not yet addressed whether we review de novo or for abuse of

discretion a district court’s sua sponte dismissal of a complaint for frivolousness where the litigant

has paid the filing fee. Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 364 & n.2

(2d Cir. 2000). We need not reach that issue here because the district court’s decision “passes

muster under the more rigorous de novo review.” See id. at 364 n.2. A claim is frivolous “where

it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Upon review, we find no error in the district court’s dismissal of Annan’s complaint

without leave to amend, because, for the reasons stated in the district court’s order, sovereign

immunity barred the majority of Annan’s claims, his remaining allegations failed to state a claim,

and an amendment would have been futile. Accordingly, we affirm for substantially the reasons

set forth by the district court in its thorough and well-reasoned order.

       We have considered Annan’s arguments and find them to be without merit. Accordingly,

we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  3